
	

113 S1076 IS: Disabled Military Child Protection Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1076
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mrs. Hagan (for herself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  payment of monthly annuities under the Survivor Benefit Plan to a supplemental
		  or special needs trust established for the sole benefit of a disabled dependent
		  child of a participant in the Survivor Benefit Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Military Child Protection Act
			 of 2013.
		2.Survivor Benefit
			 Plan annuities for special needs trusts established for the benefit of
			 dependent children incapable of self-support
			(a)Special needs
			 trust as eligible beneficiary
				(1)In
			 generalSubsection (a) of section 1450 of title 10, United States
			 Code, is amended—
					(A)by redesignating
			 paragraph (4) as paragraph (5); and
					(B)by inserting after
			 paragraph (3) the following new paragraph (4):
						
							(4)Special needs
				trusts for sole benefit of certain dependent
				childrenNotwithstanding subsection (i), a supplemental or
				special needs trust described in subparagraph (A) or (C) of section 1917(d)(4)
				of the Social Security Act (42 U.S.C. 1396p(d)(4)) that is established for the
				sole benefit of a dependent child considered disabled under section 1614(a)(3)
				of that Act (42 U.S.C. 1382c(a)(3)) who is incapable of self-support because of
				mental or physical
				incapacity.
							.
					(2)Conforming
			 amendmentSubsection (i) of such section is amended by inserting
			 (a)(4) or after subsection.
				(b)RegulationsSection
			 1455(d) of such title is amended—
				(1)in the subsection
			 heading, by striking and
			 fiduciaries and inserting , fiduciaries, and special needs
			 trusts;
				(2)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)a dependent child incapable of self-support
				because of mental or physical incapacity for whom a supplemental or special
				needs trust, as described in subparagraph (A) or (C) of section 1917(d)(4) of
				the Social Security Act (42 U.S.C. 1396p(d)(4)), has been
				established.
							;
					(3)in paragraph
			 (2)—
					(A)by redesignating
			 subparagraphs (C) through (H) as subparagraphs (D) through (I),
			 respectively;
					(B)by inserting after
			 subparagraph (B) the following new subparagraph (C):
						
							(C)In the case of an
				annuitant referred to in paragraph (1)(C), payment of the annuity to the
				supplemental or special needs trust established for the
				annuitant.
							;
					(C)in subparagraph
			 (D), as redesignated, by striking subparagraphs (D) and (E) and
			 inserting subparagraphs (E) and (F); and
					(D)in subparagraph
			 (H), as so redesignated—
						(i)by
			 inserting or (1)(C) after paragraph (1)(B) in the
			 matter preceding clause (i);
						(ii)in
			 clause (i), by striking and at the end;
						(iii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
						(iv)by
			 adding at the end the following new clause:
							
								(iii)procedures for
				determining when annuity payments to a supplemental or special needs trust
				shall end based on the death or marriage of the dependent child for which the
				trust was established.
								;
				and
						(4)in paragraph (3),
			 by striking to guardian or
			 fiduciary in the paragraph heading.
				
